Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim 1, and more specifically 8, have been considered but they are moot because the arguments do not apply to the combination of references being used in the current rejection. 
Applicant’s arguments in relation to claims 26 to 29 are discussed. In relation to remarks about claims 26-29; Kuhns et al., do teach a conductive powder composition (conductive pattern – Fig. 5, 14 and [0059]), which is formed using a die to create the conductive pattern, and in a very similar manner to the application (See figures 3, 4 and 5 of the application), it can be placed on a substrate. The concentration/density or amount of the solid powder would in turn affect the bending and resistivity of the substrate/wire/conductor outcome. 
Therefore, controlling the thickness of the antenna increments by less than 10 times the planar thickness of the antenna would be a function of the materials and concentration of the metal powder composition, and hence within the purview of the artisan designing the antenna for a particular application. Further no patentability weight is given to the thickness of the antenna by this particular procedure since it is well known in the art that the thickness of a cable can easily be modified. 






DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 15-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Pavate et al. - 2010/0127084, Finn et al. - 2014/0284386, CN102339411, Choi. - US 9,426,878, and Hajovsky. - US 4,874,548.

Regarding Claim 1, Pavate et al., teach an antenna comprising a self-supporting electrically conductive wire (Fig. 5A-5C, 510) having a width (W) and extending longitudinally along a length (Fig. 5A) and between first (See Figs. 5A-5C, 512) and second ends (Fig. 5A-5C, 514) of the conductive wire (Fig. 5A, 510), the conductive wire forming one or more loops (See Figs. 5A-5C).
Pavate et al., do not specifically teach an electrically conductive layer disposed on and aligned with an adhesive layer, a width and a length of each of the conductive and adhesive layers being substantially co-extensive with the width and the length of the conductive wire, and a shape of each of the conductive and adhesive layers as seen in a plain view being substantially similar to a shape of the conductive wire as seen in a plain view, wherein the adhesive layer comprises an adhesive at least partially embedded in a non-woven material and comprising a plurality of insulative fibers coated with an electrically conductive material.  
However, Finn et al., do teach Figure 3A-3B, which shows an electrically conductive layer (Finn – Fig. 3A-3B, 310 and [0232] – “may comprise copper or other electrically-conductive material”) disposed on and aligned with an adhesive layer ([0239] – “electrically-conductive layer, may be laminated with an adhesive (insulation) layer 332”), a width and a length of each of the conductive and adhesive layers being substantially co-extensive with the width and the length of the conductive wire (see Fig. 3B, 310 and release adhesive 326 aligned).  Furthermore, it is considered obvious to employ adhesive on both sides of a layer in order to establish a firm connection.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the adhesive layers as taught by Finn in order to establish a firm connection between layers.
Pavate in view of Finn does not clearly show a “shape of each of the conductive and adhesive layers as seen in a plain view being substantially similar to a shape of the conductive wire as seen in a plain view.”
However, CN102339411 does teach a clear view and shape of each of the conductive (CN102339411 – Fig. 3, 1) and adhesive (CN102339411 – Fig. 3, 2) layers as seen in a plain view being substantially similar in shape to the conductive wire as seen in a plain view (See CN102339411 – Fig. 3, 1 and 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the alignment as taught by CN102339411 in order to ensure proper fitting, simplify manufacturing and reduce fabrication costs (CN102339411 – Abstract).
Pavate in view of Finn and CN 102339411 does not teach, “the adhesive layer comprises an adhesive at least partially embedded in a non-woven material and comprising a plurality of insulative fibers coated with an electrically conductive material.”
However, Choi., does teach a conductive tape (Choi - Fig. 1, 10- double-sided
and Choi - Fig. 3, 100-single-sided) having a conductive, nonwoven adhesive layer (Choi - Fig. 1, 12) including an adhesive material (Choi - Fig. 1, 18) and conductive particles (Choi - Fig. 1, 20). Further, Choi., also teaches that adhesive material (Choi - Fig. 1, 18) may be a thermosetting material (Choi - Col. 5, lines 20-35), as well as it teaches non-conductive particles with a conductive coating of metal applied to it (Choi - Col. 6, lines 30-41).
Therefore, it would have been obvious to one having ordinary skill in the art to apply the teachings of Choi in the modified Pavate of having the adhesive layer comprising an adhesive at least partially embedded in a non-woven material and comprising conductive material in order to in order to establish a firm bonding with the antenna surface layer and in order to ensure conductivity across layers (see col 1 lines 41-45 and col 2 lines 31-36).
Choi., does not specifically teaches “a plurality of insulative fibers coated with an electrically conductive material.”
However, Hajovsky., does teach a thermosetting adhesive which is electrically conductive by employing conductive fibers within (Hajovsky – Col. 1, lines 5-7), further Hajovsky., also teaches the composition made of resin, epoxy resin, with preferred fibers made of stainless steel; and other conductive fibers such as metal-coated graphite fibers (Hajovsky – Col. 1, lines 40-50), and where graphite is a well know insulative material.  Hence, Hajovsky., does teach the adhesive layer (Hajovsky – Col. 1, lines 5-7), comprising an adhesive at least partially embedded in a non-woven material, and comprising a plurality of insulative fibers (graphite being used for thermosetting, [Hajovsky – Col. 1, lines 41-43]), coated with an electrically conductive material (metal-coated graphite – [Hajovsky – Col. 1, lines 40-50]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the insulative fibers of Hajovsky., in the antenna arrangement of the modified Pavate., in order to establish a firm bonding with the antenna surface layer and in order to ensure conductivity across layers (Hajovsky - Col. 1, lines 40-50).  

Regarding Claim 2, the modified Pavate teaches the antenna of claim 1. 
The modified Pavate et al., do not teach a release layer. 	
However, Finn et al., do teach Figure 3, further comprising a release layer (Finn Fig. 3B, 326), the self-supporting conductive wire (Pavate -Fig. 5A-5C, 510) adhering to the release layer via the adhesive layer, the release layer being removable to expose the adhesive layer (Finn - Fig. 3B, 326 and [0253]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the release layer as taught by Finn in the antenna arrangement of the modified Pavate et al., in order for the conductive layer to be transferred into the antenna arrangement (Finn – [0253]).  

Regarding Claim 3, the modified Pavate teaches the antenna element of claim 1.
The modified Pavate et al., do not teach a release layer. 
However, Finn et al., do teach Figure 3, further comprising a release layer (Finn Fig. 3B, 326), wherein the self-supporting conductive wire (Pavate - Fig. 5A-5C, 510) further comprises a release layer (Finn - Fig. 3B, 326 and [0253]), co-extensive widthwise and lengthwise (See Fig. 3B, conductive layer-310 and release adhesive-326 aligned ) with the conductive wire (Pavate - Fig. 5A-5C, 510) and adhered to the adhesive layer (Finn - Fig. 3B, 326 and [0253]), the release layer being removable to expose the adhesive layer (Finn – [0253]). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the release layer as taught by Finn in the antenna arrangement of the modified Pavate et al., in order for the conductive layer to be transferred into the antenna arrangement (Finn – [0253]).  

Regarding Claim 15, the modified Pavate teaches the antenna element of claim 1, wherein each of the one or more loops is a substantially rectangular loop (See Pavate – Fig. 5A).

Regarding Claim 16, the modified Pavate teaches the antenna element of claim 1, wherein each of the one or more loops is a substantially circular loop (See Finn – Fig. 3F outer antenna).

Regarding Claim 22, the modified Pavate teaches a handheld device comprising an antenna structure (Pavate - Figs. 3A and 3B) comprising: a battery (Pavate – [0064] ); an electromagnetic interference suppression film (Pavate - Figs. 3A-B, 350 and [0031-0033]) disposed on the battery (Pavate teach battery - [0034]); and the antenna of claim 1 disposed on the electromagnetic interference suppression film (Pavate et al., teach substrate positioned below the antenna and IC having electrically active and non-active potential and hence electromagnetically active).

Regarding Claim 23, the modified Pavate teaches a radio frequency identification (RFID) tag (Fig. 3A and 3B) adapted to wirelessly communicate with a remote transceiver (Fig. 3A and 3B, Abstract), comprising: a flexible substrate (Fig. 3A-B, 350 and [0031]); the antenna (Fig. 3B. 356) of claim 1 disposed on a major surface of the substrate (Fig. 3B. 350); a first terminal (Pavate – Fig. 3B, 334) disposed at and in electrical communication with the first end of the antenna; a second terminal (Pavate – Fig. 3B, 335) disposed at and in electrical communication with the second end of the antenna (See Fig. 3B); and a pad portion (Fig. 3B, 310) adjacent the antenna (Fig. 3B, 356) between the first and second ends of the antenna for mounting an integrated circuit (Fig. 3B. 310), the pad portion being in electrical communication with the antenna.


Claims 5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pavate et al. - 2010/0127084, Finn et al. - 2014/0284386, CN102339411, Hajovsky. - US 4,874,548, as applied to claim 1 above, and further in view Imahori et al., - 2009/0071703.

Regarding Claim 5, Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., teach the antenna of claim 1. 
Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., do not specifically mentions the non-woven materials as claimed.
However, Imahori et al., do teach a conductive adhesive paste (Imahori – [0043-0044]) of non-woven (Imahori – [0065]) materials comprising at least one of a polyester, a polyimide, a polycarbonate, a polyolefin, a polyurethane, a polyamide, and a polyacrylate (See Imahori – [0065] and [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the non-woven materials as taught by Imahori et al., in the antenna arrangement of Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., in order to enable formation and protection of the circuit as well to improving conductivity (Imahori - [0009])

Regarding Claim 10, Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., teach the antenna element of claim 1.
Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., do not specifically mentions wherein the adhesive layer comprises an adhesive at least partially embedded in a woven material.
However, Imahori et al., do teach a conductive adhesive paste (Imahori – [0044]) of a woven (Imahori – [0065]) materials comprising at least one of a polyester based, a polyimide, a polycarbonate, a polyurethane, a polyamide, and a polyacrylate (See Imahori – [0065] and [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the woven materials as taught by Imahori et al., in the antenna arrangement of Pavate et al., in view of Finn et al., in order to enable formation and protection of the circuit as well to improving conductivity (Imahori - [0009]).


Regarding Claim 11, Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., and further in view of Imahori et al., teach the antenna element of claim 10.
Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., do not specifically mentions, wherein the woven material comprises at least one of a polyester, a polyimide, a polycarbonate, a polyolefin, a polyurethane, a polyamide, and a polyacrylate.  
However, Imahori et al., do teach a conductive adhesive paste (Imahori – [0044]) of a woven (Imahori – [0065]) materials comprising at least one of a polyester, a polyimide, a polycarbonate, a polyurethane, a polyamide, and a polyacrylate (See Imahori – [0065] and [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the multiple materials as taught by Imahori et al., in the antenna arrangement of the modified Pavate, in order to enable formation and protection of the circuit as well to improving conductivity (Imahori - [0009]).

Regarding Claim 12, Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., further in view of Imahori et al., teach the antenna element of claim 10.
Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., do not specifically mentions, wherein the woven material comprises a plurality of fibers.  
However, Imahori et al., do teach a conductive adhesive paste (Imahori – [0044]) of a fiber (See Imahori – [0065] and [0073]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the plurality of fibers materials as taught by Imahori et al., in the antenna arrangement of the modified Pavate et al., in order to enable formation and protection of the circuit as well to improving conductivity (Imahori - [0009]).

Regarding Claim 13, the modified Pavate et al., teaches the antenna element of claim 12,
Pavate et al., in view of Finn et al., and CN102339411, and Hajovsky., do not specifically mentions, wherein at least some of the fibers in the plurality of fibers are electrically conductive.
However, Imahori et al., do teach a conductive adhesive paste (Imahori – [0044]) of a fiber (See Imahori – [0065] and [0073]), and hence the conductive adhesive making the fibers electrically conductive. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the conductive fibers material as taught by Imahori et al., in the antenna arrangement of the modified Pavate et al., in order to enable formation and protection of the circuit as well to improving conductivity (Imahori - [0009]).

Regarding Claim 14, the modified Pavate et al., in view of Imahori et al., teach the antenna element of claim 13.
The modified Pavate do not specifically mentions, wherein the electrically conductive fibers comprise insulative fibers coated with an electrically conductive material.  
However, Hajovsky., do teach a thermosetting adhesive which is electrically conductive by employing conductive fibers within (Hajovsky – Col. 1, lines 5-7), further Hajovsky., also teaches fibers made of stainless steel; and other conductive fibers such as metal-coated graphite fibers (Hajovsky – Col. 1, lines 40-50), and where graphite is a well know insulative material.  Hence, Hajovsky., does teach wherein the electrically conductive fibers (Hajovsky – Col. 1, lines 5-7) comprise insulative fibers coated with an electrically conductive material (Hajovsky – Col. 1, lines 40-50).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the conductive fibers material as taught by Hajovsky., in the antenna arrangement of the modified Pavate et al., in order to improve conductivity across layers (Hajovsky - Col. 1, lines 40-50). 


Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Finn et al., - 2014/0284386, in view of Goff et al., - 2002/0011967, and Kuhns et al., - 2004/0174257.

Regarding Claim 26, Finn et al., teach a self-supporting antenna having a maximum lateral dimension (card body CB dimensions) in a range from about 15 mm to about 150mm (width of 85.47mm and within the claimed range.), having a width (W) in a range from about 100 to about 1000 microns (Finn - [0243] - ''A chemically etched module antenna may typically feature a minimum track width of approximately 100 μm with spacing of approximately 100 μm between adjacent tracks), a height (H) in a range from about 15 microns to about 400 microns (Finn - [0240] - "several electrically-conductive materials can be used; for example aluminum having a skin depth of 23 microns and within the height range for the conductive material of the antenna'), and extending longitudinally along a length and between first and second ends of the conductive wire.
Finn et al., do not specifically teach an example comprising an elongated electrically conductive cut spiral ridge.
However Goff et al., does teach an electrically conductive cut spiral (Goff - Fig. 3" 20) using a die-cutting technique (Goff - [0057]).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the die-cutting techniques of Goff et al., in the antenna arrangement of Finn et al., in order to simplify manufacturing processes.
Finn et al., in view of Goff et al., does not teach when the self- supporting antenna is held in air from an edge of the antenna, a maximum curl of the antenna is less than a predetermined value.
However Kuhns et al., teach a metal powder composition (conductive pattern -Fig. 5, 14), that may be compressed and patterned into electrically conductive components ("such as antennas, capacitor plates, conduction pads for use in radio frequency identification (RFID) system" - Abstract). Further Kuhns et al., also teach that the conductive powder composition (materials composition) affects the bending and resistivity of the substrate to which the powder is applied to. Therefore controlling the maximum curl of the antenna to a predetermined value would be a function of the materials and concentration added into the metal powder composition.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to employ the metal powder composition as taught by Kuhns et al., in the modified antenna arrangement of Finn et al., in view of Goff et al., to optimally determine the tensile-strength and resistivity of the substrate for the particular antenna application.

Regarding Claim 27, the modified Finn et al teaches the self-supporting antenna element of claim 26, wherein when the antenna is held in air from the edge of the antenna, the thickness of the antenna increases by less than 10 times a planar thickness of the antenna. 
Kuhns et al., teach a conductive powder composition (conductive pattern – Fig. 5, 14 and [0059]) that affects the bending and resistivity of the substrate to which the powder is applied to. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention controlling the thickness of the antenna increments by less than 10 times the planar thickness of the antenna since it would be a function of the materials and concentration added into the metal powder composition, and hence within the purview of the artisan designing the antenna.

Regarding Claim 28, the modified Finn et al teaches the self-supporting antenna element of claim 26, wherein when the antenna is held in air from the edge of the antenna, the thickness of the antenna increases by less than 5 times the planar thickness of the antenna. 
Kuhns et al., teach a conductive powder composition (conductive pattern – Fig. 5, 14 and [0059]) that affects the bending and resistivity of the substrate to which the powder is applied to.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention controlling the thickness of the antenna increments by less than 5 times the planar thickness of the antenna since it would be a function of the materials and concentration added into the metal powder composition, and hence within the purview of the artisan designing the antenna.


Regarding Claim 29, the modified Finn et al. teaches the self-supporting antenna of element of claim 26, wherein when the antenna is held in air from the edge of the antenna, the thickness of the antenna increases by less than 2 times the planar thickness of the antenna.
Kuhns et al., teach a conductive powder composition (conductive pattern – Fig. 5, 14 and [0059]) that affects the bending and resistivity of the substrate to which the powder is applied to.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention controlling the thickness of the antenna increments by less than 2 times the planar thickness of the antenna since it would be a function of the materials and concentration added into the metal powder composition, and hence within the purview of the artisan designing the antenna.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOEL MALDONADO whose telephone number is (571)270-0478.  The examiner can normally be reached on 8:00-5:00 PM, Thu-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOEL MALDONADO/Examiner, Art Unit 2845

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845